Exhibit 10.2

PROMISSORY NOTE

 

U.S. $2,750,000    October 12, 2016

FOR VALUE RECEIVED, HEALTHCREST SURGICAL PARTNERS, LLC an Oklahoma limited
liability company (“Maker”), with its principal place of business at 3540 S.
Boulevard, Suite 225, Edmond, Oklahoma 73013, hereby promises to pay to
FOUNDATION HEALTHCARE, INC, an Oklahoma corporation (“Payee”) with its principal
place of business at 14000 North Portland Ave., Suite 200, Oklahoma City,
Oklahoma 73134, in lawful money of the United States of America, the sum of TWO
MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS (“Principal”). This Promissory Note
(this “Note”) has been issued in accordance with the terms of that certain
Purchase Agreement dated as of October 11, 2016, by and between Maker and Payee
(the “Purchase Agreement”). The Purchase Agreement, this Note, and any Security
Document (as hereinafter defined) are collectively referred to herein as the
“Loan Documents”.

1. Payment Terms. The outstanding Principal balance under this Note shall bear
interest from the date hereof at a rate of the greater of: (a) the prime rate as
published on the tenth business day before the monthly due date in The Wall
Street Journal under the caption “Money Rates, Prime Rate”, plus two and
one-half percent (2.5%), or (b) six percent (6%) per annum (the “Applicable
Rate”). Interest due hereunder shall be paid in monthly installments, commencing
November 1, 2016. Principal and interest due hereunder shall be paid in monthly
installments, commencing November 1, 2017, based on a seven-year amortization.
The final payment of all amounts due and payable hereunder, if not sooner paid,
shall be due and payable on October 1, 2019. If any payment on this Note is due
on a day that is a weekend day or other day in which banks are not generally
open in the United States or the State of Oklahoma, then such payment shall be
automatically due on the next following day in which such banks are open for
business. Unless otherwise agreed or required by all applicable federal, state
and local laws, rules and regulations (“Applicable Law”), payments will be
applied first to any unpaid collection costs, then to unpaid interest and fees
(if any) with any remaining amount to unpaid Principal. All payments shall be
sent to Payee at the applicable address specified on the Remittance Instructions
attached hereto as Schedule 1, or such other place or places as Payee may from
time to time designate in writing.

The outstanding Principal balance under this Note shall be reduced as of the
Effective Date under the Purchase Agreement for any post-closing adjustments to
the Purchase Price under Sections 2.5 or 2.6 or for any indemnity payments under
Articles 6 or 8.

2. Security.

(a) Payment of the Principal and interest on this Note is secured by a certain
Security Agreement of even date herewith by and between Maker and Payee (the
“Security Agreement”).

(b) Payment of the Principal and Interest on this Note is further secured by the
unconditional personal, pro rata guaranties of Tom Newman, Brad Ottwell and Eric
Gleichman (individually, the “Guarantors”) of even date herewith (the
“Guaranties”).



--------------------------------------------------------------------------------

(c) Payee and Maker agree that the indebtedness under by this Note and the
payment of Principal of and Interest on, this Note is expressly made subordinate
and subject in right of payment to the prior payment in full of all Senior Debt
(whether outstanding on this date or any later date).

The Security Agreement and the Guaranties are each referred to herein as a
“Security Document”.

3. Events of Default and Remedies. The occurrence of any of the following events
shall be deemed to be an “Event of Default” under this Note: (a) the failure of
Maker to pay any principal, interest or other indebtedness under this Note when
due; (b) the failure of Maker to pay any other debt, liability or obligation to
Payee when due and the failure remains uncured for ten days; (c) the failure of
Maker to perform any other provision of this Note or any provision of any
Security Document and the failure remains uncured for ten days; (d) the filing
by or against Maker or any Guarantor of any proceeding in bankruptcy,
receivership, insolvency, reorganization, liquidation, conservatorship or
similar proceeding, or any assignment by Maker for the benefit of its creditors,
or any levy, garnishment, attachment or similar proceeding against any property
of Maker held by or deposited with Payee; (e) the sale or transfer, with or
without consideration, of all or substantially all of Maker’s assets or its
equity interests without the prior written consent of Payee; or (f) the death of
any Guarantor.

4. Remedies. Immediately and automatically upon any Event of Default under
Section 3 above or, at the option of Payee, immediately upon the occurrence of
any other Event of Default hereunder, in either case without notice or demand of
any kind (which are hereby expressly waived): (a) the outstanding principal
balance hereunder together with all accrued and unpaid interest thereon, and any
additional amounts secured by any Security Document, will be accelerated and
become immediately due and payable; (b) Maker shall pay to Payee all reasonable
costs and expenses (including, but not limited to, reasonable attorneys’ fees)
incurred by Payee in connection with Payee’s efforts to collect the indebtedness
evidenced hereby and in the enforcement of its rights hereunder, including any
actions undertaken to protect its rights and remedies and enforce the
obligations under this Note in bankruptcy court; (c) Payee may offset and apply
to all or any part of the indebtedness evidenced hereby all money, credits and
other property of any nature whatsoever of Maker now or hereafter in the
possession of, in transit to or from, under the control or custody of, or on
deposit with (whether held by Maker individually or jointly with another party),
Payee or any affiliate of Payee; and (d) Payee may exercise from time to time
any of the rights and remedies available to Payee under this Note, any Security
Document, or under Applicable Law, including, but not limited to, foreclosure,
replevin, garnishment and attachment. All remedies hereunder shall be cumulative
and shall be available to Payee at all times until this Note has been paid and
performed in full. No delay or omission of Payee to exercise any right or power
under this Note shall impair such right or power or be construed to be a waiver
of any Event of Default, and any single or partial exercise of any such right or
power shall not preclude any other or further exercise thereof, or the exercise
of any other right or power, and no waiver whatsoever shall be valid unless it
is in writing signed by Payee and then only to the extent specifically set forth
in such writing.

 

2



--------------------------------------------------------------------------------

5. Default Interest. From and after an Event of Default, the outstanding
principal balance under this Note shall bear interest at the lesser of the
Applicable Rate plus three percent (3.0%) per annum or the highest rate then
permitted by Applicable Law. Prior to any acceleration of Principal, such
default interest shall be payable on the date of each scheduled installment of
Principal and interest. Upon acceleration of Principal, such default interest
shall be payable on demand.

6. Savings Clause. In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible; and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by Applicable Law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
Principal on this Note. If the interest actually collected hereunder is still in
excess of the applicable maximum rate, the interest rate shall be reduced so as
not to exceed the maximum amount allowable under Applicable Law.

8. Prepayment. Maker shall have the option, upon prior written notice to Payee,
to prepay the Principal and interest on this Note in whole or in part, without
premium or penalty.

9. Calculation of Interest. All computations of interest hereunder shall be
calculated on the basis of a year of 365 days and charged for the actual number
of days elapsed.

10. Certain Waivers. Maker and each Guarantor of this Note hereby forever waive
presentment, protest, demand, notice of intention to accelerate, notice of
acceleration, notice of renewals or extensions, notice of dishonor and notice of
non-payment. Maker and each Guarantor also waives all defenses based on
suretyship or impairment of any collateral hereto and further consent to the
release of any part or parts or all of the security for the payment hereof, if
any, all without affecting the liability of the other persons, firms or
corporations liable for payment of this Note.

11. WAIVER OF JURY TRIAL. MAKER HEREBY KNOWINGLY AND VOLUNTARILY INTENTIONALLY
WAIVES ITS RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS ON THE PART OF ANY
PARTY RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED BY THIS NOTE. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR PAYEE’S AGREEMENT TO ACCEPT THIS NOTE.

12. Representations and Warranties. Maker represents and warrants to Payee (and,
while this Note remains outstanding, shall be deemed continually to represent
and warrant to Payee) that:

(a) Maker is duly organized, validly existing and in good standing under the
laws of the State of Oklahoma, and is duly qualified and licensed in each
jurisdiction where its activities require such qualification or license. The
execution, performance and delivery of this Note have been duly authorized by
it.

 

3



--------------------------------------------------------------------------------

(b) This Note has been duly executed by Maker and constitutes the legal, binding
and valid obligation of Maker, enforceable in accordance with its terms.

(c) The execution, performance and delivery of this Note will not constitute a
breach or default under (i) any provision of any of its governance documents,
contracts, agreements, mortgages, trusts or other documents, or (ii) any order,
rule, regulation or law of any jurisdiction that binds it.

13. Prevailing Party. If any arbitration, suit, or action is instituted to
interpret or enforce the provisions of this Note the prevailing party shall be
entitled to recover, in addition to its costs, its reasonable attorney and
paralegal fees incurred prior to and at trial or arbitration as determined by
the arbitrator or trial court, and if any appeal is taken from such decision,
reasonable attorney and paralegal fees as determined on appeal and any petition
for review, and any post-judgment collection proceedings.

14. Governing Law; Venue. This Note shall be interpreted, and the rights and
liabilities of the parties hereto determined, in accordance with the laws of the
state of Oklahoma. Maker hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court in the state of Oklahoma; provided
that nothing contained in this Note shall prevent Payee from bringing any
action, enforcing any award or judgment or exercising any rights against Maker
individually, against any security or against any property of Maker within any
other county, state or other foreign or domestic jurisdiction. Maker
acknowledges that the venue provided above is the most convenient forum for
Maker. Maker waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Note.

15. Time of the Essence. Time is of the essence on all matters referenced in
this Note.

16. No Waiver. No failure on the part of Payee to exercise, and no delay in
exercising, any right under this Note shall operate as a waiver; nor shall any
single or partial exercise of any right under this Agreement preclude any other
or further exercise of that right, or the exercise of any other right.

17. Successors. This Note, and all of its terms, shall inure to the benefit of,
and be binding upon the successors and assigns, agents, directors, members,
managers, partners, officers, heirs, executors, administrators, insurers,
underwriters, employees, parents, subsidiaries and affiliates of Maker and
Payee.

18. Severability. In the event that any provision of this Note or the
application of any provision to the parties with respect to their obligations
hereunder shall be held by a tribunal of competent jurisdiction to be unlawful
or unenforceable, the remaining provisions of this Note shall continue in full
force and effect, unless such continued effectiveness without the provision or
provisions held to be unlawful or unenforceable would materially alter the
rights or obligations of either party. The parties shall endeavor in good faith
to replace the unlawful or unenforceable provision or provisions with one which
is lawful and enforceable, and which gives the fullest effect to the intent of
the parties as expressed herein.

 

4



--------------------------------------------------------------------------------

19. Expenses. Maker shall pay all documentary, intangible stamp or excise taxes
or fees, if any, now or hereafter payable in respect to this Agreement or any
modification thereof, and shall hold harmless, defend and indemnify Payee with
respect thereto.

[SIGNATURE APPEARS ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been duly executed by Maker as of the day and
year first above written.

 

MAKER: HEALTHCREST SURGICAL PARTNERS, LLC By:  

THOMAS. A. NEWMAN

Name:   Thomas A. Newman Its:   President

 

6



--------------------------------------------------------------------------------

SCHEDULE 1

(to Promissory Note)

Remittance Instructions

All payments shall be sent to:

To Texas Capital Bank, N.A., according to the attached Allonge dated as of this
date.

 

7